Case DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Final Office Action is in response to amendment filed on 11/27/2020.  Amended claims 1-5, 7-11 and 17, filed on 11/27/2020 are being considered on the merits.  
In response to the last Office Action: 
Claims 1-5, 7-11 and 17 have been amended.
Claims 1-20 remain pending in this application.

Response to Arguments
The applicant’s remarks and/or arguments, filed on 11/27/2020 have been fully considered. 
The examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. See MPEP 2111 [R-1] Interpretation of Claims-Broadest Reasonable Interpretation. The applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).

Applicant's below arguments in the applicant’s remarks regarding amended independent claims 1, 10 and 17, found on pages 13-14, and filed on 11/27/2020, have been fully considered but they are not persuasive.


Examiner respectfully disagrees.  Examiner asserts that the aforementioned amended limitations of independent claims 1, 10 and 17, as drafted and given the broadest reasonable interpretation, are disclosed by the combination of Casco and Ginter cited prior arts.  In Particular, Casco discloses in Fig. 4B, Para. [0066]: “As shown in FIG. 4B, a field 410 is provided for inputting or selecting a particular employee designation, such as manager, supervisor, clerk, etc.  In this case, the user has selected the employee designation of “manager” and as a result, the user identity objects having an employee designation of “manager” are displayed in a search results portion 415 of the graphical user interface…, other search criteria may be specified in search field 420 to further narrow the search of data objects of interest to the user.”; and in Fig. 4D, Para. [0067]: “…, there may be many different search criteria specified in field 410 including "job responsibilities", "shift", "division", "department", "user name", etc. These context attributes may be based on the context attributes used by the organization in defining the user identity data objects, for example. The selection of the "organization" search criteria results in an organizational chart of the organization being generated in the portion 415. A user may select objects in the organization chart representing organizations that the user is interested in including in the search filters for the role engineering project.”, the examiner asserts that Figures 4B, 4C, and 4D illustrate various selection/filtering criteria, i.e. query, against the 

Applicant’s arguments, see Applicant Remarks on page 14, regarding the newly amended limitation of independent claims 1, 10 and 17, which recite the following: “…, Casco also fails to teach or suggest identifying a "subset of data files omits at least one data file stored in association with the second user identifier based on the second value being defined, for the user attribute, in association with the second user identifier," and then "identif[ing] query results, from within the subset of data files, that include relevant data files that satisfy the search string," as further recited in amended claim 1.”
Examiner agrees and the above arguments are persuasive, therefore the 35 USC 103 rejection regarding the aforementioned claim limitations has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly found prior art (US 2003/0217052 A1) issued to Rubenczyk et al., and in combination with (US 2013/0104046 A1) issued to Casco-Arias Sanchez et al., and (US 2017/0364584 A1) issued to Ginter.  In particular, Rubenczyk discloses in the Abstract: “…, using responses in conjunction with classification values to exclude some of the results, thereby to provide to the user a subset of the retrieved data items as a query result. “; and in Para. [0148]: “… using the received response to compare to values of the attributes to exclude ones of the retrieved items, thereby to provide a subset of the retrieved data items as a query result
Please refer to the below set forth 35 USC 103 rejection for further details. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7, 10-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication (US 2013/0104046 A1) issued to Casco-Arias Sanchez et al. (hereinafter as “CASCO”), in view of US Patent Application Publication (US 2017/0364584 A1) issued to Ginter (hereinafter as “GINTER”, and in view of US Patent Application Publication (US 2003/0217052 A1) issued to Rubenczyk et al. (hereinafter as “RUBENCZYK”).
Regarding claim 1. (Currently Amended) A system for performing directory attribute bound queries, the system comprising: at least one processor; and at least one memory in communication with the at least one processor, the at least one memory having computer-readable instructions stored thereupon that, when executed by the at least one processor (CASCO Para. [0006], lines (2-8): “The system / apparatus may comprise one or more processors and a memory coupled to the one or more processors. The memory may comprise instructions which, when executed by the one or more processors, cause the one or more processors to perform various ones of, and combinations of, the operations outlined above with regard to the method illustrative embodiment”), cause the at least one processor to: 
obtain directory data defining: a first value, for a user attribute, in association with  first user identifier within, and a second value, for the user attribute, in association with a second user identifier within the organizational structure (CASCO Fig. 3, Para. [0055], lines (2-9): “These one or more organization data processing systems 310 may be, for example, databases maintained or otherwise utilized by the organization to store data objects representative of personnel, resources, policies, permissions, and the like, that the organization uses in its management of use of computing resources within the organization. …, in the depicted example, the organization data processing systems 310 comprise a user identities database 312, a permissions database 314, a resources database 316, and a policy 318 database.”, the Examiner notes that an organization structure is illustrated in Fig. 4D, element 415, further, the maintained organization’s databases storing objects representative of personal, a user identities database, resources, polices, etc. to that of directory data defining users and user’s attributes. The reference illustrates in Fig. 4B, plurality of users in the User Name column, to that of first and a second user identities, and user attributes such as Mail, Organization, and Department name); 
receive, from a computing device, a directory attribute bound query that defines both of: a search string that defines keywords or file properties, and boundary parameters that prescribe the first value for the user attribute(CASCO Fig. 4B, Para. [0066], lines (7-31): “As shown in FIG. 4B, a field 410 is provided for inputting or selecting a particular employee designation, such as manager, supervisor, clerk, etc.  In this case, the user has selected the employee designation of “manager” and as a result, the user identity objects having an employee designation of “manager” are displayed in a search results portion 415 of the graphical user interface…, other search criteria may be specified in search field 420 to further narrow the search of data objects of interest to the user.”; and 
Fig. 4D, Para. [0067], lines (11-20): “…, there may be many different search criteria specified in field 410 including "job responsibilities", "shift", "division", "department", "user name", etc. These context attributes may be based on the context attributes used by the organization in defining the user identity data objects, for example. The selection of the "organization" search criteria results in an organizational chart of the organization being generated in the portion 415. A user may select objects in the organization chart representing organizations that the user is interested in including in the search filters for the role engineering project.”, 
the examiner notes that Figures 4B, 4C, and 4D illustrate various criteria for defining a selection criteria, i.e. query, against the organization that includes both an employee designation and another criteria, as in Fig. 4D element 410, to that of  receiving a directory bound query that defines both of a search keywords (as depicted in the reference of Fig. 4, element 420 searchable text input), and a boundary parameter, i.e. a manager role, that prescribe the first value for the user attribute);
and the boundary parameters, an organizational boundary that includes a subset of users that: includes the first user identifier based on the first value being defined, for the user attribute, in association with the first user identifier, and omits the second user identifier based on the second value being defined, for the user attribute, in association with the second user identifier, (CASCO Para. [0004], lines (7-11): “The method further comprises receiving, by the data processing system, one or more filter criteria for filtering the plurality of data objects to generate a subset of data objects for consideration during the role engineering project.”; and
Para. [0017], lines (1-14): “The role engineering scoping mechanisms of the illustrative embodiments allow a user to customize the creation of one or more filters for selecting the particular resources, permissions, policies, roles, and identities that are significant to the particular role engineering project the user is engaged in. The user may specify these one or more filters as sets of one or more attributes and parameters of the business context of the resources, permissions, policies, roles, and identities that are of importance to the user's role engineering project.”; and
Para. [0053], lines (1-8): “The designation of these context attributes is used as a filter that is applied against the data objects of the organization's computing system(s) to retrieve only those user identity data objects having associated context attributes that match those selected by the analyst. As a result, a subset of data objects, which defines the scope of the role engineering project, is retrieved and displayed via the analysts computing device for use with a role engineering tool.”; and 
Fig. 4C/4D, Para. [0067], lines (1-18): “As shown in FIG. 4C, a user may specify that the user is interested in the employees associated with manager Nancy Locke and as a result, a filter for employees managed by Nancy Locke is added to the project scope filter set 430. In addition, assume that the user wishes to include some organizations including Ann O'Neill organization of doctors and Chris Little's organization of nurses and physician assistants. As a result, as shown in FIG. 4D, the user may select, instead of "manager", a search criteria (or filter criteria) of "organization" in field 410. It should be noted that as shown in FIG. 4D, there may be many different search criteria specified in field 410 including "job responsibilities", "shift", "division", "department", "user name", etc. These context attributes may be based on the context attributes used by the organization in defining the user identity data objects, for example. The selection of the "organization" search criteria results in an organizational chart of the organization being generated in the portion 415.”; and
Para. [0068], lines (1-6): “As a result of this selection, the project scope of the role engineering project now includes hospital department heads, doctors, nurses, and physician assistants associated with manager Nancy Locke, Chris Little, and Ann O'Neill. This corresponds to 94 users in this example as specified by the total users identifier 435.”; and 
Para. [0074], lines (4-18): “…, the role engineering project may be combined or merged with other role engineering projects. For example, in order to merge two or more role engineering projects, the filter data structures of the role engineering projects may be merged by logically ANDing or ORing, depending upon the particular implementation, the filter criteria (i.e. the selected context attributes), to create a new filter data structure that contains a superset of filter criteria that is a combination of the filter criteria of the merged role engineering projects. Data objects and/or references to data objects in the merged role engineering projects, as well as roles defined as part of the role engineering projects, may be combined in a similar manner using logical ANDing or ORing to create a superset of such data objects and/or references and roles.”
Para. [0076], lines (1-22): “The project scoping also reduces modeling noise from employees and applications with similar attribute values that do not meet the specific role engineering project context attribute criteria specified by the user. That is, noise occurs when too many data objects are included in a role engineering project, where some of the data objects have considerably less affinity to the majority of data objects selected. For example, in creating a role engineering project for a new security product software team, the filter criteria may include the context attributes specifying the development, test, and architecture departments of an organization. However, the architecture department may be a cross matrix organization with employees assigned to many software products. Many of the employees of the architecture department do not have affinity with the new security software project. A more specific filter may be generated using the mechanisms of the illustrative embodiments that will include the development department, test department and only employees from the architecture department that have a job responsibility of "security architect." This reduces the "noise" of the other architects who should not be considered when creating roles for the new security product team.”,
the examiner notes that CASCO discloses various selection criteria and examples to allow a user to customize the creation of one or more filters for selecting the particular resources, i.e. organizational boundary, for a subset of selected users (i.e. organizational boundary) is identified, for example, in Para. [0053], [0067], and [0068], to retrieve only those user identity data objects having associated context attributes that match those selected by the analyst, and as a result, a subset of data objects, which defines the scope of the role engineering project, is retrieved and displayed via the analysts computing device for use. Further, the reference discloses in Para. [0068] that the organizational boundary now includes department heads, doctors, etc. which are a subset of users as a result of the selection based on the project scope to that or user attributes corresponding to one or more values.  Further, the reference discloses in Para. [0074] that using a logical ANDing operator will result in removing the unwanted data, see above. And further in Para. [0074], the reference discloses that the  project scoping also can be reduced by removing noise, i.e. omitting, unwanted employees with similar attribute values that do not meet the specific role engineering project context attribute criteria specified by the user);
receive a data set that corresponds to a productivity platform (CASCO Para. [0053], lines (1-8): “The designation of these context attributes is used as a filter that is applied against the data objects of the organization's computing system(s) to retrieve only those user identity data objects having associated context attributes that match those selected by the analyst. As a result, a subset of data objects, which defines the scope of the role engineering project, is retrieved and displayed via the analysts computing device for use with a role engineering tool.”); 


However, CASCO does not explicitly teach identify query results, from within the subset of data files, that include relevant data files that satisfy the search string; and communicate the query results to the computing devic
But GINTER teaches identify query results, from within the subset of data files, that include relevant data files that satisfy the search string (GINTER Para. [0007], lines (10-13): “The method may further include parsing the candidate files to determine which, if any, records included by the respective candidate files meet the search parameters, wherein scanning a plurality of files produces resultant data.”, the Examiner interprets the search parameters to that of a  search string); and
communicate the query results to the computing devic(GINTER Para. [0007], lines (15-19): “The method may also include streaming, to the user device, the query results as at least one query result becomes available and to start streaming before the query requests have been fully generated.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of CASCO to include the teaching of GINTER of message progressive analysis for big data management method.  Motivation to do so would have been obvious to one of ordinary skill in the art because by effectively searching and analyzing users data stored across 

However, the combination of CASCO and GINTER does not explicitly teach identify, from the data set, a subset of data files that are stored in association with the subset of users, wherein the subset of data files omits at least one data file stored in association with the second user identifier based on the second value being defined, for the user attribute, in association with the second user identifier 
But RUBENCZYK teaches identify, from the data set, a subset of data files that are stored in association with the subset of users, wherein the subset of data files omits at least one data file stored in association with the second user identifier based on the second value being defined, for the user attribute, in association with the second user identifier (RUBENCZYK Abstract, lines (9-13): “…, using responses in conjunction with classification values to exclude some of the results, thereby to provide to the user a subset of the retrieved data items as a query result. “; and Para. [0148], lines (1-4): “… using the received response to compare to values of the attributes to exclude ones of the retrieved items, thereby to provide a subset of the retrieved data items as a query result.”, the examiner interprets after receiving the response and to compare the values of the attributes, i.e. second user attributes, to exclude ones of the retrieved items, i.e. files, to that of omitting files stored in association with the second user attribute);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of CASCO and GINTER to include the teaching of RUBENCZYK of a refined search management method.  Motivation to do so would have been obvious to one of ordinary skill in the art because by further refining searches based on user-specific classifications  

Regarding claim 2 (Currently Amended), the combination of CASCO, GINTER and RUBENCZYK teach the limitations of claim 1.  Further, CASCO teaches wherein the computer-readable instructions further cause the at least one processor to expose a query management portal that includes one or more user interface (UI) elements that enable an administrator to define the boundary parameters for the directory attribute bound query(CASCO illustrates in Fig. 4C/D, a user interface that enables a user (i.e. administrator) to selection an action of permission assignment for users (i.e. define user attributes); and Fig. 4C/4D, Para. [0067], lines (1-13): “As shown in FIG. 4C, a user may specify that the user is interested in the employees associated with manager Nancy Locke and as a result, a filter for employees managed by Nancy Locke is added to the project scope filter set 430. In addition, assume that the user wishes to include some organizations including Ann O'Neill organization of doctors and Chris Little's organization of nurses and physician assistants. As a result, as shown in FIG. 4D, the user may select, instead of "manager", a search criteria (or filter criteria) of "organization" in field 410. It should be noted that as shown in FIG. 4D, there may be many different search criteria specified in field 410 including "job responsibilities", "shift", "division", "department", "user name", etc.”).

Regarding claim 3 (Currently Amended), the combination of CASCO, GINTER and RUBENCZYK teach the limitations of claim 2.  Further GINTER teaches wherein the one or more UI elements further enablan individual platform selection Serial No.: 16/038,548 Atty/Agent: Mike R. Cicerothat limits the subset of data files, from which the query results are identified, to the  platform(GINTER Fig. 1, Para. [0023], lines (1-6): “…, the user 190 or the application 118 may be able to access a data storage, database, data set 160 or a portion thereof. …, the application 118 may be configured to provide or display a query user interface (UI) 112 configured to allow or facilitate the input of various search parameters 131”; and Para. [0112], lines (1-16): “…, the hierarchical organizational structure may define that for each tenant of a multi-tenant computing system, only files associated with the respective tenant are stored within a partitioned portion of the plurality of files, as described above. …, the data query request may include an indication that of one or more indicated tenants whose data is to be searched, as described above. …, scanning a plurality of files may include scanning only the partitioned portions of the plurality of files associated with the indicated tenants, as described above. In various embodiments, one or more of the action(s) illustrated by this Block may be performed by the apparatuses or systems of FIG. 1 or 2, the query engine 144 or information management system 104 of FIG. 1, the query engines 244 or information management system 204 of FIG. 2, as described above.”).

Regarding claim 4 (Currently Amended), the combination of CASCO, GINTER and RUBENCZYK teach the limitations of claim 2.  Further, CASCO teaches wherein the one or more UI elements include a first user representationthe first user identifier and a second user representation corresponding to the second user identifier (CASCO Fig. 4B, Para. [0066], lines (7-31): “As shown in FIG. 4B, a field 410 is provided for inputting or selecting a particular employee designation, such as manager, supervisor, clerk, etc.  In this case, the user has selected the employee designation of “manager” and as a result, the user identity objects having an employee designation of “manager” are displayed in a search results portion 415 of the graphical user interface…, other search criteria may be specified in search field 420 to further narrow the search of data objects of interest to the user.”; and 
Fig. 4D, Para. [0067], lines (11-20): “…, there may be many different search criteria specified in field 410 including "job responsibilities", "shift", "division", "department", "user name", etc. These context attributes may be based on the context attributes used by the organization in defining the user identity data objects, for example. The selection of the "organization" search criteria results in an organizational chart of the organization being generated in the portion 415. A user may select objects in the organization chart representing organizations that the user is interested in including in the search filters for the role engineering project.”, 
the examiner notes that Figures 4B, 4C, and 4D illustrate various criteria for defining a selection criteria, i.e. query, against the organization that includes both an employee designation and another criteria, as in Fig. 4D element 410, to that of  receiving a directory bound query that defines both of a search keywords (as depicted in the reference of Fig. 4, element 420 searchable text input), and a boundary parameter, i.e. a manager role, that prescribe the first value for the user attribute.  Further, the examiner notes the reference discloses a user interface as depicted in Fig. 4D (elements 415 and 430) showing graphical interfaces illustrating users and organizational boundaries).

Regarding claim 5 (Currently Amended), the combination of CASCO, GINTER and RUBENCZYK teach the limitations of claim 4.  Further, CASCO teaches wherein the one or more UI elements enable the administrator to update the organizational boundary by modifying a graphical position of the boundary representation with respect to at least one of the first user representation or the second user representation (CASCO discloses in Fig. 4D a graphical control comprising the organizational boundary and the selected users, where the organization control is used by the user who can select (e.g. by clicking) additional entities to be included in the organizational boundary.  After the selection action is performed on the graphical representation of the organization, the "current selection" (i.e. query filter) is updated, as illustrated in element 430 of Fig. 4D, which accordingly modifies the graphical position representation with respect to the selected criteria; as further disclosed by CASCO in Para. [0067], lines (18-22): “These context attributes may be based on the context attributes used by the organization in defining the user identity data objects, for example. The selection of the "organization" search criteria results in an organizational chart of the organization being generated in the portion 415. A user may select objects in the organization chart representing organizations that the user is interested in including in the search filters for the role engineering project. In this case, the user selects the object corresponding to Chris Little and Ann O'Neill.”).

Regarding claim 7 (Currently Amended), the combination of CASCO, GINTER and RUBENCZYK teach the limitations of claim 1.  Further, CASCO wherein the user attribute for which the first value is prescribed by the boundary parameters isthat limits the organizational boundary to a predetermined geographic area, or Serial No.: 16/038,548-4-Atty Docket No.: MS1-9232USNewport IP, LLCAtty/Agent: Mike R. Ciceroa department attributthat limits the organizational boundary to a predetermined department  (CASCO illustrates in Figures 4D various criteria for selecting a subset of users (e.g. see element 410 of Fig. 4D), to that of an organization boundary parameters, as further disclosed in Para. [0067], lines (11-20): “…, there may be many different search criteria specified in field 410 including "job responsibilities", "shift", "division", "department", "user name", etc. These context attributes may be based on the context attributes used by the organization in defining the user identity data objects, for example. The selection of the "organization" search criteria results in an organizational chart of the organization being generated in the portion 415. A user may select objects in the organization chart representing organizations that the user is interested in including in the search filters for the role engineering project.”).

Regarding claim 10 (Currently Amended), CASCO teaches a computer-implemented method, comprising:
obtaining directory data that defines: a first value, for a user attribute, in association with a first user within, and a second value, for the user attribute, in association with a second user within the organizational structure (CASCO Fig. 3, Para. [0055], lines (2-9): “These one or more organization data processing systems 310 may be, for example, databases maintained or otherwise utilized by the organization to store data objects representative of personnel, resources, policies, permissions, and the like, that the organization uses in its management of use of computing resources within the organization. …, in the depicted example, the organization data processing systems 310 comprise a user identities database 312, a permissions database 314, a resources database 316, and a policy 318 database.”, the Examiner notes that an organization structure is illustrated in Fig. 4D, element 415, further, the maintained organization’s databases storing objects representative of personal, a user identities database, resources, polices, etc. to that of directory data defining users and user’s attributes. The reference illustrates in Fig. 4B, plurality of users in the User Name column, to that of first and a second user identities, and user attributes such as Mail, Organization, and Department name); 
receiving a directory attribute bound query that defines: that defines keywords or file properties, and boundary parameters, that prescribe the first value for the user attribut(CASCO Fig. 4B, Para. [0066], lines (7-31): “As shown in FIG. 4B, a field 410 is provided for inputting or selecting a particular employee designation, such as manager, supervisor, clerk, etc.  In this case, the user has selected the employee designation of “manager” and as a result, the user identity objects having an employee designation of “manager” are displayed in a search results portion 415 of the graphical user interface…, other search criteria may be specified in search field 420 to further narrow the search of data objects of interest to the user.”; and 
Fig. 4D, Para. [0067], lines (11-20): “…, there may be many different search criteria specified in field 410 including "job responsibilities", "shift", "division", "department", "user name", etc. These context attributes may be based on the context attributes used by the organization in defining the user identity data objects, for example. The selection of the "organization" search criteria results in an organizational chart of the organization being generated in the portion 415. A user may select objects in the organization chart representing organizations that the user is interested in including in the search filters for the role engineering project.”, 
the examiner notes that Figures 4B, 4C, and 4D illustrate various criteria for defining a selection criteria, i.e. query, against the organization that includes both an employee designation and another criteria, as in Fig. 4D element 410, to that of  receiving a directory bound query that defines both of a search keywords (as depicted in the reference of Fig. 4, element 420 searchable text input), and a boundary parameter, i.e. a manager role, that prescribe the first value for the user attribute); 

analyzing the directory data with respect to the boundary parameters to determine an organizational boundary that defines a user subset that includes the first user and omits the second use(CASCO Para. [0004], lines (7-11): “The method further comprises receiving, by the data processing system, one or more filter criteria for filtering the plurality of data objects to generate a subset of data objects for consideration during the role engineering project.”; and
Para. [0017], lines (1-14): “The role engineering scoping mechanisms of the illustrative embodiments allow a user to customize the creation of one or more filters for selecting the particular resources, permissions, policies, roles, and identities that are significant to the particular role engineering project the user is engaged in. The user may specify these one or more filters as sets of one or more attributes and parameters of the business context of the resources, permissions, policies, roles, and identities that are of importance to the user's role engineering project.”; and
Para. [0053], lines (1-8): “The designation of these context attributes is used as a filter that is applied against the data objects of the organization's computing system(s) to retrieve only those user identity data objects having associated context attributes that match those selected by the analyst. As a result, a subset of data objects, which defines the scope of the role engineering project, is retrieved and displayed via the analysts computing device for use with a role engineering tool.”; and 
Fig. 4C/4D, Para. [0067], lines (1-18): “As shown in FIG. 4C, a user may specify that the user is interested in the employees associated with manager Nancy Locke and as a result, a filter for employees managed by Nancy Locke is added to the project scope filter set 430. In addition, assume that the user wishes to include some organizations including Ann O'Neill organization of doctors and Chris Little's organization of nurses and physician assistants. As a result, as shown in FIG. 4D, the user may select, instead of "manager", a search criteria (or filter criteria) of "organization" in field 410. It should be noted that as shown in FIG. 4D, there may be many different search criteria specified in field 410 including "job responsibilities", "shift", "division", "department", "user name", etc. These context attributes may be based on the context attributes used by the organization in defining the user identity data objects, for example. The selection of the "organization" search criteria results in an organizational chart of the organization being generated in the portion 415.”; and
Para. [0068], lines (1-6): “As a result of this selection, the project scope of the role engineering project now includes hospital department heads, doctors, nurses, and physician assistants associated with manager Nancy Locke, Chris Little, and Ann O'Neill. This corresponds to 94 users in this example as specified by the total users identifier 435.”; and 
Para. [0074], lines (4-18): “…, the role engineering project may be combined or merged with other role engineering projects. For example, in order to merge two or more role engineering projects, the filter data structures of the role engineering projects may be merged by logically ANDing or ORing, depending upon the particular implementation, the filter criteria (i.e. the selected context attributes), to create a new filter data structure that contains a superset of filter criteria that is a combination of the filter criteria of the merged role engineering projects. Data objects and/or references to data objects in the merged role engineering projects, as well as roles defined as part of the role engineering projects, may be combined in a similar manner using logical ANDing or ORing to create a superset of such data objects and/or references and roles.”
Para. [0076], lines (1-22): “The project scoping also reduces modeling noise from employees and applications with similar attribute values that do not meet the specific role engineering project context attribute criteria specified by the user. That is, noise occurs when too many data objects are included in a role engineering project, where some of the data objects have considerably less affinity to the majority of data objects selected. For example, in creating a role engineering project for a new security product software team, the filter criteria may include the context attributes specifying the development, test, and architecture departments of an organization. However, the architecture department may be a cross matrix organization with employees assigned to many software products. Many of the employees of the architecture department do not have affinity with the new security software project. A more specific filter may be generated using the mechanisms of the illustrative embodiments that will include the development department, test department and only employees from the architecture department that have a job responsibility of "security architect." This reduces the "noise" of the other architects who should not be considered when creating roles for the new security product team.”,
the examiner notes that CASCO discloses various selection criteria and examples to allow a user to customize the creation of one or more filters for selecting the particular resources, i.e. organizational boundary, for a subset of selected users (i.e. organizational boundary) is identified, for example, in Para. [0053], [0067], and [0068], to retrieve only those user identity data objects having associated context attributes that match those selected by the analyst, and as a result, a subset of data objects, which defines the scope of the role engineering project, is retrieved and displayed via the analysts computing device for use. Further, the reference discloses in Para. [0068] that the organizational boundary now includes department heads, doctors, etc. which are a subset of users as a result of the selection based on the project scope to that or user attributes corresponding to one or more values.  Further, the reference discloses in Para. [0074] that using a logical ANDing operator will result in removing the unwanted data, see above. And further in Para. [0074], the reference discloses that the  project scoping also can be reduced by removing noise, i.e. omitting, unwanted employees with similar attribute values that do not meet the specific role engineering project context attribute criteria specified by the user); 
receiving a data set that includes first data files stored in association with the first user and second data files stored in association with the second user (CASCO Abstract, lines (1-5): “Mechanisms are provided for performing a role engineering project for applying security roles to access operations targeting resources. A plurality of data objects representing one or more user identities, permissions, and resources of an organization computing system are received”; and Para. [0053], lines (1-8): “The designation of these context attributes is used as a filter that is applied against the data objects of the organization's computing system(s) to retrieve only those user identity data objects having associated context attributes that match those selected by the analyst. As a result, a subset of data objects, which defines the scope of the role engineering project, is retrieved and displayed via the analysts computing device for use with a role engineering tool.”); 
 Atty Docket No.: MS1-9232US
However, CASCO does not explicitly teach analyzing the file subset with respect to the search string to identify relevant data files that satisfy the search string; and executing at least one predefined action with respect to the relevant data files.
But GINTER teaches analyzing the file subset with respect to the search string to identify relevant data files that satisfy the search string (GINTER Para. [0007], lines (10-13): “The method may further include parsing the candidate files to determine which, if any, records included by the respective candidate files meet the search parameters, wherein scanning a plurality of files produces resultant data.”, the Examiner interprets the search parameters to that of a  search string); and 
executing at least one predefined action with respect to the relevant data files (GINTER Para. [0007], lines (15-19): “The method may also include streaming, to the user device, the query results as at least one query result becomes available and to start streaming before the query requests have been fully generated.”, the Examiner asserts that streaming the query results is that to executing a predefined action with respect to the relevant data files).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of CASCO to include the teaching of GINTER of message progressive analysis for big data management method.  Motivation to do so would have been obvious to one of ordinary skill in the art because by effectively searching and analyzing users data stored across massive storage volumes to allocate needed resources, thereby overcoming significant obstacles when it comes to information management by providing high-volume throughput with high-speed data access, as recognized by (GINTER, Para. [0004]).

, from the data set, a file subset that corresponds to the organizational boundary, wherein the file subset includes the first data files based on the directory data defining the first value, for the user attribute, in association with the first user within the organizational structure, and wherein the file subset omits the second data files based on the directory data defining the second value, for the user attribute, in association with the second user within the organizational structure.
But RUBENCZYK teaches identify, from the data set, a file subset that corresponds to the organizational boundary, wherein the file subset includes the first data files based on the directory data defining the first value, for the user attribute, in association with the first user within the organizational structure, and wherein the file subset omits the second data files based on the directory data defining the second value, for the user attribute, in association with the second user within the organizational structure (RUBENCZYK Abstract, lines (9-13): “…, using responses in conjunction with classification values to exclude some of the results, thereby to provide to the user a subset of the retrieved data items as a query result. “; and Para. [0148], lines (1-4): “… using the received response to compare to values of the attributes to exclude ones of the retrieved items, thereby to provide a subset of the retrieved data items as a query result.”, the examiner interprets after receiving the response and to compare the values of the attributes, i.e. second user attributes, to exclude ones of the retrieved items, i.e. files, to that of omitting files stored in association with the second user attribute);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of CASCO and GINTER to include the teaching of RUBENCZYK of a refined search management method.  Motivation to do so would have been obvious to one of ordinary skill in the art because by further refining searches based on user-specific classifications  of the retrieved data items, thereby further refining and formulating results of data subsets that meet the user’s needs, as recognized by (RUBENCZYK, Abstract).

Regarding claim 11 (Currently Amended), the combination of CASCO, GINTER and RUBENCZYK teach the limitations of claim 10.  Further, CASCO teaches comprising:
determining an occurrence of a trigger event in association with the organizational structure (CASCO discloses in Para. [0033] and Para. [0062] by using filtering attributes rather than a manual selection of users, any updates to user role triggers an organizational structure change based on the  role/permission policy association; CASCO Para. [0033], lines (15-20): “The role engineering scoping mechanism may operate on these attributes/parameters for defining filters and the like, for specifying a scope, which comprises a subset of data corresponding to a narrower scope than the entire set of data representing all of the resources, permissions, policies, roles and identities of users, of the organization.”; and Para. [0062], lines (1-5): “…, to perform such re-scoping of the role engineering project, filters defined based on the selected context attributes can be added, modified, or deleted from the role engineering project definition, thereby changing the scope and project.”); and
responsive to the trigger event, re-analyzing the directory data with respect to the boundary parameters to determine an updated organizational boundary that defines an updated user subset owithin the organizational structure (CASCO in Para. [0033] and Para. [0062] by using filtering attributes rather than a manual selection of users, any updates to user role triggers an organizational structure change based on the  role/permission policy association; CASCO Para. [0062], lines (1-13): “…, to perform such re-scoping of the role engineering project, filters defined based on the selected context attributes can be added, modified, or deleted from the role engineering project definition, thereby changing the scope and project. As a result of filter context attribute changes, existing analysis and statistics are adjusted to reflect the new, deleted, and modified set of data objects identified by the filter context attribute changes. The ability to change the filter context attributes, and the resulting changes to the data objects being included in the role engineering project, allows the role analysts to expand a role engineering project and/or react to organizational changes, such as a reorganization or new company acquisition.”).

Regarding claim 12 (Original), the combination of CASCO, GINTER and RUBENCZYK teach the limitations of claim 10.  Further, CASCO teaches wherein the boundary parameters are generated based on a user input to manipulate a graphical position of a user representation of at least one of user, of the user subset, with respect to a graphical representation of the organizational boundary (CASCO discloses in Fig. 4D a graphical control comprising the organizational boundary and the selected users, where the organization control is used by the user who can select (e.g. by clicking) additional entities to be included in the organizational boundary.  After the selection action is performed on the graphical representation of the organization, the "current selection" (i.e. query filter) is updated, as illustrated in element 430 of Fig. 4D, which accordingly modifies the graphical position representation with respect to the selected criteria; as further disclosed by CASCO in Para. [0067], lines (18-22): “These context attributes may be based on the context attributes used by the organization in defining the user identity data objects, for example. The selection of the "organization" search criteria results in an organizational chart of the organization being generated in the portion 415. A user may select objects in the organization chart representing organizations that the user is interested in including in the search filters for the role engineering project. In this case, the user selects the object corresponding to Chris Little and Ann O'Neill.”).

Regarding claim 13 (Original), the combination of CASCO, GINTER and RUBENCZYK teach the limitations of claim 10.  Further, GINTER teaches wherein the directory attribute bound query further defines workload parameters that indicate at least one individual selection of the at least one productivity platform to exclude, from the file subset, other data files that are stored in association with (GINTER Fig. 1, Para. [0023], lines (1-6): “…, the user 190 or the application 118 may be able to access a data storage, database, data set 160 or a portion thereof. …, the application 118 may be configured to provide or display a query user interface (UI) 112 configured to allow or facilitate the input of various search parameters 131”; and Para. [0112], lines (1-16): “…, the hierarchical organizational structure may define that for each tenant of a multi-tenant computing system, only files associated with the respective tenant are stored within a partitioned portion of the plurality of files, as described above. …, the data query request may include an indication that of one or more indicated tenants whose data is to be searched, as described above. …, scanning a plurality of files may include scanning only the partitioned portions of the plurality of files associated with the indicated tenants, as described above. In various embodiments, one or more of the action(s) illustrated by this Block may be performed by the apparatuses or systems of FIG. 1 or 2, the query engine 144 or information management system 104 of FIG. 1, the query engines 244 or information management system 204 of FIG. 2, as described above.”).

Regarding claim 14 (Original), the combination of CASCO, GINTER and RUBENCZYK teach the limitations of claim 13.  Further, CASCO teaches comprising exposing a query management portal that includes user interface (UI) elements that enables an administrator to dynamically update the one or more values for the user attributes by modifying a graphical position of a boundary representation, that corresponds to the organizational boundary, with respect to a user representation, that corresponds to one or more of the multiple users (CASCO discloses in Fig. 4D a graphical control comprising the organizational boundary and the selected users, where the organization control is used by the user who can select (e.g. by clicking) additional entities to be included in the organizational boundary.  After the selection action is performed on the graphical representation of the organization, the "current selection" (i.e. query filter) is updated, as illustrated in element 430 of Fig. 4D, which accordingly modifies the graphical position representation with respect to the selected criteria; as further disclosed by CASCO in Para. [0067], lines (18-22): “These context attributes may be based on the context attributes used by the organization in defining the user identity data objects, for example. The selection of the "organization" search criteria results in an organizational chart of the organization being generated in the portion 415. A user may select objects in the organization chart representing organizations that the user is interested in including in the search filters for the role engineering project. In this case, the user selects the object corresponding to Chris Little and Ann O'Neill.”).

Regarding claim 15 (Original), the combination of CASCO, GINTER and RUBENCZYK teach the limitations of claim 14.  Further, the combination of CASCO and GINTER teach wherein the executing the at least one predefined action includes:
generating query results by compiling aspects of the relevant data files (GINTER Para. [0007], lines (10-13): “The method may further include parsing the candidate files to determine which, if any, records included by the respective candidate files meet the search parameters, wherein scanning a plurality of files produces resultant data.”, the Examiner interprets the search parameters to that of a  search string),
communicating the query results to a computing device for display via the query management portal (GINTER Para. [0007], lines (15-19): “The method may also include streaming, to the user device, the query results as at least one query result becomes available and to start streaming before the query requests have been fully generated.”); and
responsive to the graphical position of the boundary representation being modified with respect to the user representation, communicating updated query results to the computing device for display (CASCO discloses in Fig. 4D a graphical control comprising the organizational boundary and the selected users, where the organization control is used by the user who can select (e.g. by clicking) additional entities to be included in the organizational boundary.  After the selection action is performed on the graphical representation of the organization, the "current selection" (i.e. query filter) is updated, as illustrated in element 430 of Fig. 4D, which accordingly modifies the graphical position representation with respect to the selected criteria; as further disclosed by CASCO in Para. [0067], lines (18-22): “These context attributes may be based on the context attributes used by the organization in defining the user identity data objects, for example. The selection of the "organization" search criteria results in an organizational chart of the organization being generated in the portion 415. A user may select objects in the organization chart representing organizations that the user is interested in including in the search filters for the role engineering project. In this case, the user selects the object corresponding to Chris Little and Ann O'Neill.”; and GINTER Para. [0007], lines (15-19): “The method may also include streaming, to the user device, the query results as at least one query result becomes available and to start streaming before the query requests have been fully generated.”).

Regarding claim 16 (Original), the combination of CASCO, GINTER and RUBENCZYK teach the limitations of claim 10.  Further, GINTER teaches wherein the executing the at least one predefined action includes associating a retention label with the relevant data files (GINTER Fig. 1 and Fig. 2, Para. [0040], lines (10-14): “…, the organizational structure 142 may define one or more constraints or rules 147 used in managing the structured data set 184 (e.g., a time limitation before files or formatted data 182 are purged or deleted, a maximum file size, etc.”, the Examiner asserts that the system define constraints or rules, i.e. retention labels, in managing the structure data sets, i.e. files, of setting a time limitation before files are deleted, i.e. predefined action).

Regarding claim 17 (Currently Amended), CASCO teaches a system(CASCO Para. [0006], lines (2-8): “The system / apparatus may comprise one or more processors and a memory coupled to the one or more processors. The memory may comprise instructions which, when executed by the one or more processors, cause the one or more processors to perform various ones of, and combinations of, the operations outlined above with regard to the method illustrative embodiment”), cause the at least one processor to: 
obtain directory data that defines a first value, for a user attribute, in association with a first user within, and a second value, for the user attribute, in association with a second user within the organizational structure (CASCO Fig. 3, Para. [0055], lines (2-9): “These one or more organization data processing systems 310 may be, for example, databases maintained or otherwise utilized by the organization to store data objects representative of personnel, resources, policies, permissions, and the like, that the organization uses in its management of use of computing resources within the organization. …, in the depicted example, the organization data processing systems 310 comprise a user identities database 312, a permissions database 314, a resources database 316, and a policy 318 database.”, the Examiner notes that an organization structure is illustrated in Fig. 4D, element 415, further, the maintained organization’s databases storing objects representative of personal, a user identities database, resources, polices, etc. to that of directory data defining users and user’s attributes. The reference illustrates in Fig. 4B, plurality of users in the User Name column, to that of first and a second user identities, and user attributes such as Mail, Organization, and Department name);
defines boundary parameters that prescribe the first value for the user attribut(CASCO Fig. 4B, Para. [0066], lines (7-31): “As shown in FIG. 4B, a field 410 is provided for inputting or selecting a particular employee designation, such as manager, supervisor, clerk, etc.  In this case, the user has selected the employee designation of “manager” and as a result, the user identity objects having an employee designation of “manager” are displayed in a search results portion 415 of the graphical user interface…, other search criteria may be specified in search field 420 to further narrow the search of data objects of interest to the user.”; and 
Fig. 4D, Para. [0067], lines (11-20): “…, there may be many different search criteria specified in field 410 including "job responsibilities", "shift", "division", "department", "user name", etc. These context attributes may be based on the context attributes used by the organization in defining the user identity data objects, for example. The selection of the "organization" search criteria results in an organizational chart of the organization being generated in the portion 415. A user may select objects in the organization chart representing organizations that the user is interested in including in the search filters for the role engineering project.”, 
the examiner notes that Figures 4B, 4C, and 4D illustrate various criteria for defining a selection criteria, i.e. query, against the organization that includes both an employee designation and another criteria, as in Fig. 4D element 410, to that of  receiving a directory bound query that defines both of a search keywords (as depicted in the reference of Fig. 4, element 420 searchable text input), and a boundary parameter, i.e. a manager role, that prescribe the first value for the user attribute); 
determine, based on the directory data, an organizational boundary that includes a user subset that includes the first user and omits the second user (CASCO Para. [0004], lines (7-11): “The method further comprises receiving, by the data processing system, one or more filter criteria for filtering the plurality of data objects to generate a subset of data objects for consideration during the role engineering project.”; and
Para. [0017], lines (1-14): “The role engineering scoping mechanisms of the illustrative embodiments allow a user to customize the creation of one or more filters for selecting the particular resources, permissions, policies, roles, and identities that are significant to the particular role engineering project the user is engaged in. The user may specify these one or more filters as sets of one or more attributes and parameters of the business context of the resources, permissions, policies, roles, and identities that are of importance to the user's role engineering project.”; and
Para. [0053], lines (1-8): “The designation of these context attributes is used as a filter that is applied against the data objects of the organization's computing system(s) to retrieve only those user identity data objects having associated context attributes that match those selected by the analyst. As a result, a subset of data objects, which defines the scope of the role engineering project, is retrieved and displayed via the analysts computing device for use with a role engineering tool.”; and 
Fig. 4C/4D, Para. [0067], lines (1-18): “As shown in FIG. 4C, a user may specify that the user is interested in the employees associated with manager Nancy Locke and as a result, a filter for employees managed by Nancy Locke is added to the project scope filter set 430. In addition, assume that the user wishes to include some organizations including Ann O'Neill organization of doctors and Chris Little's organization of nurses and physician assistants. As a result, as shown in FIG. 4D, the user may select, instead of "manager", a search criteria (or filter criteria) of "organization" in field 410. It should be noted that as shown in FIG. 4D, there may be many different search criteria specified in field 410 including "job responsibilities", "shift", "division", "department", "user name", etc. These context attributes may be based on the context attributes used by the organization in defining the user identity data objects, for example. The selection of the "organization" search criteria results in an organizational chart of the organization being generated in the portion 415.”; and
Para. [0068], lines (1-6): “As a result of this selection, the project scope of the role engineering project now includes hospital department heads, doctors, nurses, and physician assistants associated with manager Nancy Locke, Chris Little, and Ann O'Neill. This corresponds to 94 users in this example as specified by the total users identifier 435.”; and 
Para. [0074], lines (4-18): “…, the role engineering project may be combined or merged with other role engineering projects. For example, in order to merge two or more role engineering projects, the filter data structures of the role engineering projects may be merged by logically ANDing or ORing, depending upon the particular implementation, the filter criteria (i.e. the selected context attributes), to create a new filter data structure that contains a superset of filter criteria that is a combination of the filter criteria of the merged role engineering projects. Data objects and/or references to data objects in the merged role engineering projects, as well as roles defined as part of the role engineering projects, may be combined in a similar manner using logical ANDing or ORing to create a superset of such data objects and/or references and roles.”
Para. [0076], lines (1-22): “The project scoping also reduces modeling noise from employees and applications with similar attribute values that do not meet the specific role engineering project context attribute criteria specified by the user. That is, noise occurs when too many data objects are included in a role engineering project, where some of the data objects have considerably less affinity to the majority of data objects selected. For example, in creating a role engineering project for a new security product software team, the filter criteria may include the context attributes specifying the development, test, and architecture departments of an organization. However, the architecture department may be a cross matrix organization with employees assigned to many software products. Many of the employees of the architecture department do not have affinity with the new security software project. A more specific filter may be generated using the mechanisms of the illustrative embodiments that will include the development department, test department and only employees from the architecture department that have a job responsibility of "security architect." This reduces the "noise" of the other architects who should not be considered when creating roles for the new security product team.”,
the examiner notes that CASCO discloses various selection criteria and examples to allow a user to customize the creation of one or more filters for selecting the particular resources, i.e. organizational boundary, for a subset of selected users (i.e. organizational boundary) is identified, for example, in Para. [0053], [0067], and [0068], to retrieve only those user identity data objects having associated context attributes that match those selected by the analyst, and as a result, a subset of data objects, which defines the scope of the role engineering project, is retrieved and displayed via the analysts computing device for use. Further, the reference discloses in Para. [0068] that the organizational boundary now includes department heads, doctors, etc. which are a subset of users as a result of the selection based on the project scope to that or user attributes corresponding to one or more values.  Further, the reference discloses in Para. [0074] that using a logical ANDing operator will result in removing the unwanted data, see above. And further in Para. [0074], the reference discloses that the  project scoping also can be reduced by removing noise, i.e. omitting, unwanted employees with similar attribute values that do not meet the specific role engineering project context attribute criteria specified by the user); 
receive a data set that includes first data files stored in association with the first user and second data files stored in association with the second user (CASCO Abstract, lines (1-5): “Mechanisms are provided for performing a role engineering project for applying security roles to access operations targeting resources. A plurality of data objects representing one or more user identities, permissions, and resources of an organization computing system are received”; and Para. [0053], lines (1-8): “The designation of these context attributes is used as a filter that is applied against the data objects of the organization's computing system(s) to retrieve only those user identity data objects having associated context attributes that match those selected by the analyst. As a result, a subset of data objects, which defines the scope of the role engineering project, is retrieved and displayed via the analysts computing device for use with a role engineering tool.”);

However, CASCO does not explicitly teach analyze the file subset with respect to the search string to identify relevant data files that satisfy the search string; and execute the predefined action with respect to the relevant data files.
But GINTER teaches analyze the file subset with respect to the search string to identify relevant data files that satisfy the search string (GINTER Para. [0007], lines (10-13): “The method may further include parsing the candidate files to determine which, if any, records included by the respective candidate files meet the search parameters, wherein scanning a plurality of files produces resultant data.”, the Examiner interprets the search parameters to that of a  search string); and 
execute the predefined action with respect to the relevant data files (GINTER Para. [0007], lines (15-19): “The method may also include streaming, to the user device, the query results as at least one query result becomes available and to start streaming before the query requests have been fully generated.”, the Examiner asserts that streaming the query results is that to executing a predefined action with respect to the relevant data files).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of CASCO to include the teaching of GINTER of message progressive analysis for big data management method.  Motivation to do so would have been obvious to one of ordinary skill in the art because by effectively searching and analyzing users data stored across massive storage volumes to allocate needed resources, thereby overcoming significant obstacles when it 

However, the combination of CASCO and GINTER does not explicitly teach identify, from the data set, a file subset that includes the and omits the second data files 
 But RUBENCZYK teaches Serial No.: 16/038,548-8- Atty/Agent: Mike R. Ciceroidentify, from the data set, a file subset that includes the and omits the second data files (RUBENCZYK Abstract, lines (9-13): “…, using responses in conjunction with classification values to exclude some of the results, thereby to provide to the user a subset of the retrieved data items as a query result. “; and Para. [0148], lines (1-4): “… using the received response to compare to values of the attributes to exclude ones of the retrieved items, thereby to provide a subset of the retrieved data items as a query result.” , the examiner interprets after receiving the response and to compare the values of the attributes, i.e. second user attributes, to exclude ones of the retrieved items, i.e. files, to that of omitting files stored in association with the second user attribute).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of CASCO and GINTER to include the teaching of RUBENCZYK of a refined search management method.  Motivation to do so would have been obvious to one of ordinary skill in the art because by further refining searches based on user-specific classifications  of the retrieved data items, thereby further refining and formulating results of data subsets that meet the user’s needs, as recognized by (RUBENCZYK, Abstract). 

Regarding claim 19 (Original), the combination of CASCO, GINTER and RUBENCZYK teach the limitations of claim 17.  Further, CASCO teaches wherein the boundary parameters prescribe the one or more values for a department attribute to set the organizational boundary to a predetermined department (CASCO illustrates in Figures 4D various criteria for selecting a subset of users (e.g. see element 410 of Fig. 4D), to that of an organization boundary parameters, as further disclosed in Para. [0067], lines (11-20): “…, there may be many different search criteria specified in field 410 including "job responsibilities", "shift", "division", "department", "user name", etc. These context attributes may be based on the context attributes used by the organization in defining the user identity data objects, for example. The selection of the "organization" search criteria results in an organizational chart of the organization being generated in the portion 415. A user may select objects in the organization chart representing organizations that the user is interested in including in the search filters for the role engineering project.”).

Regarding claim 20 (Original), the combination of CASCO, GINTER and RUBENCZYK teach the limitations of claim 17.  Further, GINTER  teaches wherein performing the predefined action includes at least a retention label with the first relevant data files and the second relevant data files (GINTER Fig. 1 and Fig. 2, Para. [0040], lines (10-14): “…, the organizational structure 142 may define one or more constraints or rules 147 used in managing the structured data set 184 (e.g., a time limitation before files or formatted data 182 are purged or deleted, a maximum file size, etc.”, the Examiner asserts that the system define constraints or rules, i.e. retention labels, in managing the structure data sets, i.e. files, of setting a time limitation before files are deleted, i.e. predefined action).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication (US 2013/0104046 A1) issued to Casco-Arias Sanchez et al. (hereinafter as “CASCO in view of US Patent Application Publication (US 2017/0364584 A1) issued to Ginter (hereinafter as “GINTER”, in view of US Patent Application Publication (US 2003/0217052 A1) issued to Rubenczyk et al. (hereinafter as “RUBENCZYK”), and in view of US Patent (US 8,572,511 B) issued to Barnett et al. (hereinafter as “BARNETT”).
Regarding claim 6 (Original), the combinations of CASCO and GINTER teach the limitations of claim 2.
However, the combinations of CASCO, GINTER and RUBENCZYK do not explicitly teach wherein the one or more UI elements include a geographical map UI element corresponding to at least one geographic territory, and wherein a selection of the geographical map UI element causes an update of the organizational boundary based on the at least one geographic territory.
But BARNETT teaches wherein the one or more UI elements include a geographical map UI element corresponding to at least one geographic territory, and wherein a selection of the geographical map UI element causes an update of the organizational boundary based on the at least one geographic territory (BARNETT discloses in Fig. 3/4/5, Col. 5, line (59) to Col. 6, lines (2): “The GUI 500 includes a mapping area 520 in place of a hierarchical tree area 320 as illustrated in FIGS. 3 and 4. …, the mapping area 520 may present data in a geographical, abstract map (such as a social graph) or other context. As data elements from a hierarchical tree structure could be selected and moved to the search criteria tree 330, data elements on the mapping area 520 may also be moved to the search criteria tree 330. The data elements in the mapping area 520 may be in the form of markers, cities, or states for example.”; and 
Col. 10, lines (56-64): “FIGS. 7-47 illustrate embodiments of the present invention performing searching and management of data related to people, subjects, and organizations. It should be appreciated that embodiments of the present invention may be used to search for and manage data pertaining to other areas and topics. Furthermore, the drawings illustrate exemplary embodiments of the present invention where the search term entry area, hierarchical tree area, search criteria tree area, and results area are arranged in a particular location.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combinations of CASCO, GINTER and RUBENCZYK to include the teaching of BARNETT of a GUI-based search and discovery using hierarchical tree structure management method.  Motivation to do so would have been obvious to one of ordinary skill in the art because by performing a search in hierarchical structure, the user may need to use more than one style or approach to effectively find the information being sought, thereby providing an optimal display of desired search objectives, as recognized by (BARNETT, Col. 1, lines (14-45)).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication (US 2013/0104046 A1) issued to Casco-Arias Sanchez et al. (hereinafter as “CASCO”), in view of US Patent Application Publication (US 2017/0364584 A1) issued to Ginter (hereinafter as “GINTER”, in view of US Patent Application Publication (US 2003/0217052 A1) issued to Rubenczyk et al. (hereinafter as “RUBENCZYK”), and in view of US Patent (US 2016/0364407 A1) issued to HONG et al. (hereinafter as “HONG”).
Regarding claim 8 (Currently Amended), the combinations of CASCO, GINTER and RUBENCZYK teach the limitations of claim 1.
However, the combinations of CASCO, GINTER and RUBENCZYK do not explicitly teach wherein the directory attribute bound query is associated with a
But HONG teaches wherein the directory attribute bound query is associated with a(HONG Fig. 10, Para. [0093], lines (1-2): “Step S1002: the directory tree server first queries in a name space whether the file to be deleted already exists.”, the Examiner asserts that a directory server queries in a name space for a file to be deleted to that of a query satisfying a particular search string, i.e. file name, with an action of delete).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combinations of CASCO, GINTER and RUBENCZYK to include the teaching of HONG of managing requests in a distributed file system method.  Motivation to do so would have been obvious to one of ordinary skill in the art because by effectively responding to requests in a hierarchical file structure, the system solves the problem for high demand of file location identification in hierarchal distributed systems and improves the overall system stability, as recognized by (HONG, Abstract).

Regarding claim 9, the combinations of CASCO, GINTER, RUBENCZYK and HONG teach the limitations of claim 8.  Further, HONG teaches wherein the at least one predefined action includes deleting the relevant data files from at least one storage device associated with the one or more productivity platforms (HONG Fig. 10, Para. [0093], lines (1-2): “Step S1002: the directory tree server first queries in a name space whether the file to be deleted already exists.”, the Examiner asserts that a directory server queries in a name space for a file to be deleted to that of a query satisfying a particular search string, i.e. file name, with an action of delete).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication (US 2013/0104046 A1) issued to Casco-Arias Sanchez et al. (hereinafter as “CASCO”), in view of US Patent Application Publication (US 2017/0364584 A1) issued to Ginter (hereinafter as “GINTER”, in view of US Patent Application Publication (US 2003/0217052 A1) issued to Rubenczyk et al. (hereinafter as “RUBENCZYK”), and in view of US Patent (US 2016/0232217 A1) issued to Fulton (hereinafter as “FULTON”).
Regarding claim 18 (Original), the combinations of CASCO, GINTER, and RUBENCZYK teach the limitations of claim 17.
However, the combinations of CASCO, GINTER, and RUBENCZYK do not explicitly teach wherein the computer-readable instructions further cause the at least one processor to expose a query management portal that enables the one or more values for the user attributes to be defined by modifying a graphical position of a first graphical representation, that represents the organizational boundary, with respect to a second graphical representation that represents the organizational structure.
But FULTON teaches wherein the computer-readable instructions further cause the at least one processor to expose a query management portal that enables the one or more values for the user attributes to be defined by modifying a graphical position of a first graphical representation, that represents the organizational boundary, with respect to a second graphical representation that represents the organizational structure (FULTON Fig. 10, Para. [0117], lines (1-9): “The process receives a user input from a user input device changing the position of the control in the graphical user interface on the display system (operation 1006). The process returns to operation 1002 as described above to identify the organization information located in the database that corresponds to the position of the control as changed by the user input. The process may repeat any number of times as long as viewing of the organization information is desired in this illustrative example.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combinations of CASCO, GINTER, and RUBENCZYK to include the teaching of FULTON of adjustable graphical display management system and method.  Motivation to do so would have been obvious to one of ordinary skill in the art because by interactively responding to .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zuheir Mheir whose telephone number is (571)272-4151.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
02/23/2021
/ZUHEIR A MHEIR/Patent Examiner, Art Unit 2162      


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162